Citation Nr: 1218097	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-26 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to February 1971 with 1 year, 5 months, and 29 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2007.  A statement of the case was issued in September 2008, and a substantive appeal was received in September 2008. 

The issue of entitlement to service connection for left shoulder disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left shoulder disability was denied by a February 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

2.  Certain new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for left shoulder disability has been received.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied entitlement to service connection for left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the February 2003 denial of service connection for left shoulder disability, and the claim of service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for left shoulder disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim for service connation for left shoulder disability was denied by rating decision in February 2003.  The Veteran was informed of the decision in February 2003, but did not file a notice of disagreement within one year from the date of notification.  Moreover, although a  number of items of new evidence were received within one year of notice of the February 2003 decision, review of such evidence shows that it was not material to the left shoulder.  Such evidence either related to other disorders and a pension claim, were duplicates of records already in the claims file, or to the extent that they referenced the left shoulder, they merely dealt with the left shoulder treatment in the mid 1990's which was already known to the RO at the time of the February 2003 decision.  Such evidence did not add anything to the record that was not already known in February 2003.  Under these circumstances, the Board finds that the February 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the February 2003 rating decision consisted of an August 1969 service treatment record revealing not only that he received treatment that day, but also that the first episode occurred in July 1969.  Also of record was evidence showing post service treatment: July 1996 to June 2000 private treatment records authored by CTT/tgo; 1996 to 1999 treatment records from LaSalle General Hospital; and various VA treatment records from October 2000 and April 2002.  The RO denied the claim for service connection for left shoulder disability since there was no permanent residual or chronic disability shown by service treatment records or demonstrated by evidence following service.

Additional evidence received since the February 2003 rating decision includes a June 2007 private treatment record from I.C. Turnley, M.D., who noted that the Veteran had a left shoulder dislocation in 1979.  This item of evidence is both new and material since the February 2003 decision was based, in part, on a finding that there was no evidence of treatment between 1970 and 1996.  Accordingly, as new and material has been received, the Board finds that the claim of entitlement to service connection for left shoulder disability is reopened.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.  


REMAND

The issue now before the Board is entitlement to service connection for left shoulder disability (under a merits analysis).  With in-service treatment and post service treatment for left shoulder disability, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current left shoulder disability is causally related to service?  

Detailed reasons for the examiner's opinion should be furnished, to include discussion of the 1969 left shoulder dislocation.
 
2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for left shoulder disability (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


